                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


RAMON ALVARADO, JR.,

                     Plaintiff,

          v.                                                      Case No. 19-CV-194

TEANA JACKSON and
JULIO ITHIER,

                     Defendants.


                                          ORDER


       Plaintiff Ramon Alvarado, Jr., a Wisconsin inmate representing himself, filed this

lawsuit about a physical altercation that occurred on February 9, 2018 between himself and

defendant Teana Jackson (and other inmates) while he was at the Milwaukee County Jail.

He is now housed at Waupun Correctional Institution. Alvarado has filed numerous

motions, including motions to amend his complaint, a motion to join this case with another

of his pending cases (19-CV-195), motions relating to discovery and scheduling, and a

motion to appoint counsel. I will address each in turn.

   1. Motions to Amend Complaint and Motion for Reconsideration

       When District Judge Lynn Adelman screened Alvarado’s complaint, he allowed

Alvarado to proceed on four claims: an excessive force claim against defendant Teana

Jackson, a failure to protect/intervene claim against defendant Julio Ithier, a state-law

battery claim, and a state law intentional infliction of emotional distress claim. (Docket #

8.) Judge Adelman specifically told Alvarado he could not sue Ithier for excessive force or




        Case 2:19-cv-00194-LA-NJ Filed 08/28/20 Page 1 of 9 Document 57
sue based on a widespread custom or practice because he failed to provide any allegations

that would support either claim. (Id. at 5–6.)

       Alvarado filed two motions to amend his complaint and one motion for

reconsideration. To begin, I will deny the first motion to amend as moot because Alvarado

filed a second motion, and I understand him to be asking me to accept his most recent

proposed amended complaint. That leaves the motion for reconsideration and the second

motion for leave to amend his complaint. In both, Alvarado explains that the screening

order incorrectly says that that defendant Teana Jackson used her taser on him when it was

actually Julio Ithier who used the taser and it was Jackson who failed to stop him. In turn,

this means he did state an excessive force claim against Ithier, as well as a failure to

protect/intervene claim against Jackson.

       I find reconsideration is the more appropriate mechanism for addressing the factual

mix-up. Federal Rule of Civil Procedure 60(b) allows for relief from an order in the event of

a “mistake” (among other things). Alvarado’s original complaint does allege that Ithier used

the taser and that Jackson did not stop him. The error was not Alvarado’s. In addition,

Alvarado’s proposed amended complaint is nearly identical to his original complaint (at

least with respect to the claims on which he is proceeding). Allowing the record to reflect

that the screening order should have reflected that Ithier used the taser and extending both

constitutional claims against both defendants should not require any additional discovery.

This was all one event; the evidence is the same regardless. Therefore, I will grant

Alvarado’s motion for reconsideration and deny as moot his second motion to amend his

complaint. Alvarado is proceeding on constitutional claims of excessive force and failure to



                                                 2


        Case 2:19-cv-00194-LA-NJ Filed 08/28/20 Page 2 of 9 Document 57
protect, as well as state law claims for battery and intentional infliction of emotional

distress.

    2. Motion to Join Claims

        Alvarado filed a motion “for permissive joinder of parties and claims.” (Docket #

33.) In it, he explains that this case and one of his other cases—19-CV-195—are related. In

this case, as noted above, he is proceeding against defendant Jackson and Ithier on claims

relating to an altercation on February 9, 2018. In 19-CV-195, he is proceeding against

defendant Michael Stevens on a due process claim related to the conduct report he received

as a result of the altercation. (Docket # 8 in 19-CV-195.)

        Though Alvarado cites to Federal Rules of Civil Procedure 18 and 20, which allow

for the joinder of claims and parties, respectively, I understand him to be asking me to

consolidate his cases under Federal Rule of Civil Procedure 42(a). That rule says that if

actions “before the court involve a common question of law or fact, the court may . . .

consolidate the actions.” Fed. R. C. P. 42(a)(2). Though the cases do not share questions of

law, they do share question of fact: everything stems from the plaintiff’s altercation with

officials and other inmates on February 9, 2018. The defendants do not oppose

consolidation. (Docket # 37.)

        Because the parties agree and because it will be more efficient for everyone involved,

the court included, I will grant the motion and consolidate the cases. Under the Local

Rules, all papers (that is, all motions, letters, etc.) will be docketed in this case (19-CV-194)

going forward. Civil L.R. 42(b). Functionally, the two cases are now one case and further

pleadings will proceed under this case number (19-CV-194).



                                               3


            Case 2:19-cv-00194-LA-NJ Filed 08/28/20 Page 3 of 9 Document 57
      3. Motion for Order to Access His Case

          Alvarado also moves for an order directing the warden of his institution to allow him

to watch the DVD of video relevant to his case, to e-file his documents, and to do his

research. (Docket # 36.) He explains that the prison was on lockdown, which inhibited his

ability to do these tasks. However, courts are reluctant to interfere with prison

administrative matters unless a constitutional concern in present. Bell v. Wolfish, 441 U.S.

520, 547 (1979). However, the potential constitutional concern—that is, accessing the

court—is not present here. Since filing this motion, Alvarado has filed five other motions,

demonstrating he is able to access the court.1 I will deny his motion.

          I also note that these types of issues—such as lockdowns—are better addressed by

giving plaintiffs more time to compete tasks. This case has been stayed, but now institutions

are facing new challenges with COVID-19. If the plaintiff experiences issues with being able

to meet deadlines, he should request more time.

      4. Motion for Extension, Sanctions, and for Matters for Consideration

          Alvarado filed a motion that he entitled “Motion for Extension, Sanctions, and

Matters for Consideration.” (Docket # 43.) In it, he details the problems he was

experiencing litigating his case: issues from lockdown at his institution to his own mental

health. Based on this, he asked for more time to conduct discovery and to file dispositive

motions. This request is mooted by my text only order staying the deadlines in this case

pending the resolution of Alvarado’s motions to amend his complaint.

          It is not clear why or against whom Alvarado seeks sanctions or what matters he

wants me to consider. He does mention being placed on a paper restriction when he did not

1
    I also note that in a later motion, Alvarado says he was able to view the DVD. (Docket # 43 at 3.)
                                                    4


           Case 2:19-cv-00194-LA-NJ Filed 08/28/20 Page 4 of 9 Document 57
think he should be. (Docket # 43 at 2.) He also mentions a prison official (Joseph Beahm),

whom he believes prevented him from accessing the courts. To the extent Alvarado thinks

his constitutional rights have been violated by people and in ways not related to this case, he

cannot bring those allegations here. There is no action for me to take with respect to

sanctions or matters to consider. I will deny his motion as a whole.

   5. Motion to Compel

       Alvarado has also filed a motion to compel the defendants to respond more fully to

certain discovery requests. (Docket # 44.) Civil Local Rule 37 requires that all motions to

compel include “a written certification by the movant that, after the movant in good faith

has conferred or attempted to confer with the person or party failing to make disclosure or

discovery in an effort to obtain it without court action, the parties are unable to reach an

accord.” In other words, before filing a motion to compel, a party needs to first discuss its

dispute with the opposing party’s lawyer before asking the court to get involved. And, if the

parties cannot work out the dispute and a party files a motion to compel, that party must

include proof in his motion that he first tried to work it out with the opposing party’s

lawyer.

       Alvarado has not complied with Local Rule 37, so I will deny his motion without

prejudice. Parties are often able to resolve their disputes without the court’s help. I note that

deadlines in this case have been stayed, but discovery is being reopened and the parties can

attempt to work this out without the court’s involvement. Informal resolution without the

court’s involvement saves both the court and the parties time and resources. Though the

defendants explained their objections in their response to his request for the production of

documents (see docket # 48), Alvarado should contact defense counsel (preferably by letter)

                                               5


          Case 2:19-cv-00194-LA-NJ Filed 08/28/20 Page 5 of 9 Document 57
to get a better understanding of why the defendants objected to his requests. A brief

discussion may easily resolve whatever issues exist and save everyone the time and effort of

briefing a motion. I encourage the parties to be flexible and to work with one another in

good faith. If the parties cannot reach an agreement and Alvarado decides to re-file the

motion, he should be sure to comply with Civil Local Rule 37.

   6. Motion to Appoint Counsel

       Alvarado also filed a motion asking the court to appoint counsel for him. (Docket #

46.) I have the discretion to recruit counsel for individuals unable to afford an attorney in a

civil case. Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir. 2013); 28 U.S.C. §1915(e)(1); Ray v.

Wexford Health Sources, Inc., 706 F.3d 864, 866-67 (7th Cir. 2013). “[D]eciding whether to

recruit counsel ‘is a difficult decision: Almost everyone would benefit from having a lawyer,

but there are too many indigent litigants and too few lawyers willing and able to volunteer

for these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir. 2014) (quoting Olson v.

Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

       In exercising my discretion, I must consider two things: “(1) ‘has the indigent

plaintiff made a reasonable attempt to obtain counsel or been effectively precluded from

doing so,’ and (2) ‘given the difficulty of the case, does the plaintiff appear competent to

litigate it himself?’” Pennewell v. Parish et al., 923 F.3d 486, 490 (7th Cir. 2019) (quoting Pruitt

v. Mote, 503 F.3d 647, 653 (7th Cir. 2007)). To satisfy the first prong, I must determine that a

plaintiff made a good faith effort to hire counsel. Pickett v. Chicago Transit Authority, 930 F.3d

869, 871 (7th Cir. 2019). To do so, the plaintiff must show he contacted at least three

lawyers and provide the court with (1) the lawyers’ names; (2) their addresses; (3) how and

when the plaintiff attempted to contact the lawyer; and (4) the lawyers’ responses.

                                                 6


        Case 2:19-cv-00194-LA-NJ Filed 08/28/20 Page 6 of 9 Document 57
       When considering the second prong, I “must examine the difficulty of litigating

specific claims and the plaintiff’s individual competence to litigate those claims without

counsel.” Pennewell, 923 F.3d at 490. I look at “whether the difficulty of the case, factually,

legally, and practically, exceeds the litigant’s capacity as a layperson to coherently litigate

the case.” Id. This includes “all tasks that normally attend litigation,” such as “evidence

gathering, preparing and responding to court filings and motions, navigating discovery, and

putting on a trial.” Id. at 490–491. I “must consider the plaintiff’s literacy, communication

skills, education level, litigation experience, intellectual capacity, psychological history,

physical limitations and any other characteristics that may limit the plaintiff’s ability to

litigate the case.” Id. at 491.

       I am satisfied that Alvarado tried to find counsel on his own. The only remaining

question is whether Alvarado is capable of continuing to litigate on his own. In his motion,

Alvarado says that he needs an attorney because the incident occurred at the Milwaukee

County Jail, and he is no longer housed there. He says an attorney would allow him to

interview witnesses to the incident and the inmates who participated in the altercation.

Alvarado also mentions obtaining testimony about his physical and mental injuries.

       I appreciate that Alvarado is facing difficulties in contacting witnesses to, and

participants in, the underlying altercation. However, I understand that there is video of the

incident, and Alvarado has not explained what witness statements would add to his case.

He was there and has demonstrated that he can recount what happened to him. With

respect to medical and psychological issues, Alvarado is not proceeding on a medical claim.

His claims are for excessive force and failure to intervene (plus two state law claims). He



                                              7


         Case 2:19-cv-00194-LA-NJ Filed 08/28/20 Page 7 of 9 Document 57
does not need medical information to prove his claims. He will be able to provide

information about his injuries—physical and otherwise—should the issue of damages arise.

       Finally, I note that Alvarado has shown that he is able to advocate for himself

effectively. He shows a general understanding of the law and has been able to participate in

discovery, as well as file and respond to motions. I believe he will be able to complete

discovery and dispositive motions without counsel. If something changes, he may renew his

motion. But he should be specific about what has changed and why he needs attorney. I

deny his motion without prejudice.

   7. New Dates

       Finally, I will set new dates. To ensure the parties have fully exchanged information,

I will reopen discovery and set a deadline of October 1, 2020. Dispositive motions, along

with all supporting materials, are due November 2, 2020.

                                         ORDER

       NOW, THEREFORE, IT IS HEREBY ORDERED that Alvarado’s motion for

reconsideration (Docket # 41) is GRANTED.

       IT IS FURTHER ORDERED that Alvarado’s motions to amend his complaint

(Docket # 31, 53) are DENIED as moot.

       IT IS ALSO ORDERED that Alvarado’s motion to join claims (Docket # 33),

which I construe as a motion to consolidate this case with 19-CV-195, is GRANTED. Both

this case and 19-CV-195 will proceed under this case number.

       IT IS FURTHER ORDERED that Alvarado’s motion for order for access to his

case (Docket # 36) is DENIED.


                                             8


        Case 2:19-cv-00194-LA-NJ Filed 08/28/20 Page 8 of 9 Document 57
      IT IS ALSO ORDERED that Alvarado’s motion for extension of time, sanctions,

and matters for consideration (Docket # 43) is DENIED.

      IT IS FURTHER ORDERED that Alvarado’s motion to compel (Docket # 44) is

DENIED without prejudice.

      IT IS ALSO ORDERED that Alvarado’s motion to appoint counsel (Docket # 46)

is DENIED without prejudice.

      Dated at Milwaukee, Wisconsin this 28th day of August, 2020.

                                              BY THE COURT:


                                              s/Nancy Joseph
                                              NANCY JOSEPH
                                              United States Magistrate Judge




                                          9


       Case 2:19-cv-00194-LA-NJ Filed 08/28/20 Page 9 of 9 Document 57
